Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the Applicant’s communication filed on 4/24/2020. 

Title of the Invention
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: " Server for exchanging beneficial packets with a patient device equipped with binary responder"

Claim Objections
Claim 5 is objected to because of the following informalities; the applicants are requested to please make the following correction in order to match the terminology with claim 1: "triggering 

Subject Matter Eligible under 35 USC 101
Please refer to the Subject Matter Eligibility Test for Products and Processes in MPEP 2106 and in the 2019 Revised Patent Subject Matter Eligibility Guidance:

    PNG
    media_image1.png
    776
    1416
    media_image1.png
    Greyscale

Step 1: Claims 1-10 include claims directed to a machine, which is a statutory category (MPEP 2106); therefore, the answer in step 1 is YES. 
Step 2A prong 1: yes, the independent claims recite an abstract idea of a mental process of being responsive to receiving a triggering signal; therefore, the answer is YES.
Step 2A prong 2: yes, the claim does recite additional elements that integrate the exception into a practical application of the exception. By sending beneficial packets to a patient as described in par 63 to 65, the invention provides a specific improvement over prior systems, resulting in an improved network capable of receiving remedial information from a patient, such as news regarding developments in the field of ailments suffered by to patient, coupons and vouchers for items, medications and pharmaceuticals used by to patient, geolocation of patient, physical activity levels of patient user device activation or operation levels of the patient. See for example the court decision in 118 USPQ2d 1684 Enfish, LLC v. Microsoft Corp; U.S. Court of Appeals Federal Circuit, page 1689: “much of the advancement made in computer technology consists of improvements to software eligible in step 2A.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
The term “substantially” in claim 5 is a relative term, which renders the claims indefinite. The above term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not have been reasonably apprised of the scope of the invention. Claim 5 recites: "5. The combination system of claim 1 wherein substantially subsequently to said combination device receiving said at least one triggering electronic signal packet, said combination device sends a first user response to said sending message server". The specification 
Claims 6, 8, 10 recite the terms "said first binary responder", "said second binary responder". There is insufficient antecedent basis for this limitation in the claim. Please refer to MPEP 2173.05(e): "A claim is indefinite when it contains words or phrases whose meaning is unclear. In re Packard, 751 F.3d 1307, 1314, 110 USPQ2d 1785, 1789 (Fed. Cir. 2014). The lack of clarity could arise where a claim refers to "said lever" or "the lever," where the claim contains no earlier recitation or limitation of a lever and where it would be unclear as to what element the limitation was making reference. Similarly, if two different levers are recited earlier in the claim, the recitation of "said lever" in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended. A claim which refers to "said aluminum lever," but recites only "a lever" earlier 
6. The combination system of claim 5 wherein first user response to said sending message server is selected from the group consisting of: an automatic response, a stealth response, a response actuated by a visual indicator, a response actuated by  a first binary responder, a response actuated by  a second binary responder and a response actuated by at least one general responder.
8. The combination system of claim 5 further comprising a second user response selected from the group consisting of: an automatic response, a stealth response, a response actuated by said visual indicator, a response actuated by  a first binary responder, a response actuated by  a second binary responder and a response actuated by said at least one general responder.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Herrera (publication number 2018/0077523), hereinafter Herrera, teaches (please refer to Herrera Fig. 1) beacons placed at retail locations which interact with mobile devices in the vicinity (please refer to Herrera Fig. 5); the customers are able to respond to information sent via the beacons; therefore Herrera would serve as prior art for the instant application.

    PNG
    media_image2.png
    558
    415
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    722
    371
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art 
7.20.02.aia    Joint Inventors, Common Ownership Presumed
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56  to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C)  for any potential 35 U.S.C. 102(a)(2)  prior art against the later invention. 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103  or pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over LeBeau et al (publication number 2016/0164982), hereinafter LeBeau, and further in view of Babiarz et al (publication number 2015/0178822), hereinafter Babiarz.

Regarding claim 1, LeBeau teaches a combination system (please refer to LeBeau Fig. 1 described in par 36-48: network environment 100 associated with a social-networking system, including client system 130, social-networking system 160, and third-party system 170 connected to each other by network 110) comprising:

    PNG
    media_image4.png
    626
    472
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    376
    441
    media_image5.png
    Greyscale

(a) a sending message server (LeBeau Fig. 1 and par 45: server included in third-party system 170; "message" in claimed "message server" equates to "request" in LeBeau par 98);
claimed "triggering signal" equates to "request" in LeBeau par 98) sent from said sending message server (LeBeau Fig. 6 and par 98: in step 610, third-party server 170 sends, via beacon 310 and WLAN 110, a request to associate with the client system 130 of a social network user, the request specifying at least one attribute of the third-party content provider); and
(c) a combination device (LeBeau Fig. 1 and par 39: client system 130, which is a handheld user device) responsive to receiving said at least one triggering signal packet (LeBeau Fig. 6 and par 61: the third-party system 170 actually sends, via beacon 310 and WLAN 110, a prompt to the client system 130 of the user, asking the user to confirm a proposed wireless communication session pending between client system 130 the user and beacon 310; the client system is responsive as claimed because the prompt asks the user to confirm, permit or deny the proposed wireless communication session with beacon 310).
LeBeau does not explicitly teach "packet" in claimed "triggering signal packet".
Babiarz teaches (please refer to Babiarz Fig. 14):

    PNG
    media_image6.png
    693
    539
    media_image6.png
    Greyscale

at least one triggering signal packet sent (Babiarz Fig. 14 and par 72, 73: beacon devices 135 transmit a specific and unique packet sequence such that user device 102 may be prompted to check-in to a digital storefront location which the location is identified based on the received packet sequence) from said sending message server (Babiarz Fig. 14 server 139; broadcasting sequence described in par 72, 73).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Babiarz, by deploying the signaling diagram of Babiarz Fig. 14, emphases added to  beacon devices 135 that transmit a specific and unique packet sequence such that user device 102 may be prompted to check-in to a digital storefront location which the location is identified based on the received packet sequence, as suggested by Babiarz, in order to provide, as consumers have more technology and power at their fingertips than ever before, integrating digital technology to create an environment that will completely Babiarz par 2, 3).

Regarding claim 2, LeBeau teaches wherein said combination device (LeBeau Fig. 1 and par 39: client system 130, which is a handheld user device) further comprising a hardware interface (LeBeau Fig. 12 and par 32: display interface; par 39: hardware).

    PNG
    media_image7.png
    597
    360
    media_image7.png
    Greyscale


Regarding claim 3, LeBeau teaches wherein said hardware interface (LeBeau Fig. 12 and par 32: display interface; par 39: hardware) further comprising a visual LeBeau Fig. 12 and par 32: display interface; par 39: hardware; par 102: lock screen).

Regarding claim 4, LeBeau teaches wherein said hardware interface (LeBeau Fig. 12 and par 32: display interface; par 39: hardware) further comprising a first binary responder (LeBeau Fig. 12: send selfie? "yes", or "not now"; par 73: the response sent may include a binary yes/no response) and a second binary responder (LeBeau Fig. 12 and par 73: are you looking for jeans?"--and a selection of answers --"yes" and "no").

Regarding claim 5, LeBeau teaches wherein substantially subsequently to said combination device (LeBeau Fig. 1 and par 39: client system 130, which is a handheld user device) receiving said at least one triggering electronic signal packet (LeBeau Fig. 6 and par 61: the third-party system 170 actually sends, via beacon 310 and WLAN 110, a prompt to the client system 130 of the user, asking the user to confirm a proposed wireless communication session), said combination device (LeBeau Fig. 1 and par 39: client system 130, which is a handheld user device) sends a first user response to said sending message server (LeBeau Fig. 6 and par 98: at step 620, third-party system 170 may receive, via beacon 310, a first set of social-networking information of the first user, the first set of social-networking information being sent in response to establishment of a wireless communication session between beacon 310 and first client system 130).

Regarding claim 6, LeBeau teaches wherein first user response (LeBeau Fig. 6 and par 98: at step 620, third-party system 170 may receive, via beacon 310, a first set of social-networking information of the first user, the first set of social-networking information being sent in response to establishment of a wireless communication session between beacon 310 and first client system 130) to said sending message server (LeBeau Fig. 1 and par 45: server included in third-party system 170) is selected from the group consisting of: an automatic response (LeBeau par 69: the social-networking information of a user may be automatically shared with beacon 310 or third-party system 170 in accordance with a user-specified set of permissions. For example, a user may specify that sharing is permitted for a particular branch of a third-party content provider or for all branches of the third-party content provider (e.g., sharing may be permitted for a local coffee shop or across all coffee shops in a franchise), a stealth response, a response actuated by a visual indicator, a response actuated by said first binary responder, a response actuated by said second binary responder and a response actuated by at least one general responder.

Regarding claim 7, LeBeau teaches wherein said sending message server (LeBeau Fig. 1 and par 45: server included in third-party system 170) sends a first server reply in response to (LeBeau par 71: in response to receiving a user's name, a third-party content provider may send sponsored content, e.g., an advertisement, coupon, promotion, or other suitable offer) first sending server (LeBeau Fig. 1 and par 45: server included in third-party system 170) receiving said first user response LeBeau Fig. 6 and par 98: at step 620, third-party system 170 may receive, via beacon 310, a first set of social-networking information of the first user, the first set of social-networking information being sent in response to establishment of a wireless communication session between beacon 310 and first client system 130).

Regarding claim 8, LeBeau teaches further comprising a second user response (LeBeau Fig. 6 and par 98: at step 620, third-party system 170 may receive, via beacon 310, a first set of social-networking information of the first user, the first set of social-networking information being sent in response to establishment of a wireless communication session between beacon 310 and first client system 130) selected from the group consisting of: an automatic response, a stealth response, a response actuated by said visual indicator, a response actuated by said first binary responder, a response actuated by said second binary responder (LeBeau Fig. 12 and par 73: are you looking for jeans?"--and a selection of answers --"yes" and "no") and a response actuated by said at least one general responder.

Regarding claim 9, LeBeau teaches wherein said sending message server (LeBeau Fig. 1 and par 45: server included in third-party system 170) sends a first server reply in response to (LeBeau par 71: in response to the provision of social-networking information of the user, third-party system 170 may push, feed, promote, or otherwise send third-party content to the user's client system 130) first sending server receiving said first user response (LeBeau par 69: the social-networking information of a user may be automatically shared with beacon 310 or third-party system 170 in accordance with a user-specified set of permissions. For example, a user may specify that sharing is permitted for a particular branch of a third-party content provider or for all branches of the third-party content provider (e.g., sharing may be permitted for a local coffee shop or across all coffee shops in a franchise).

Regarding claim 10, LeBeau teaches further comprising a second user response (LeBeau Fig. 6 and par 98: at step 620, third-party system 170 may receive, via beacon 310, a first set of social-networking information of the first user, the first set of social-networking information being sent in response to establishment of a wireless communication session between beacon 310 and first client system 130) selected from the group consisting of: an automatic response, a stealth response, a response actuated by said visual indicator, a response actuated by said first binary responder (LeBeau Fig. 12: send selfie? "yes", or "not now"; par 73: the response sent may include a binary yes/no response), a response actuated by said second binary responder and a response actuated by said at least one general responder.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD EISNER whose telephone number is (571)270-3334.  The examiner can normally be reached on Monday and Tuesday from 9:00 AM to 5:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst, can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/RONALD EISNER/
Primary Examiner, Art Unit 2644